         Case 1:20-cv-12090-DPW Document 9 Filed 11/20/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

ALLIANCE FOR AUTOMOTIVE
INNOVATION

          Plaintiff,

v.
                                                     Civil Action No.
MAURA HEALEY, ATTORNEY GENERAL
OF THE COMMONWEALTH OF
MASSACHUSETTS in her official capacity

          Defendant.



                                NOTICE OF APPEARANCE

       Pursuant to Local Rule 83.5.2(a), please enter a Notice of Appearance for Elissa Flynn-

Poppey of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston,

Massachusetts on behalf of Alliance for Automotive Innovation in the above-captioned matter.



                                                   Respectfully submitted,


                                                   /s/ Elissa Flynn-Poppey
                                                   Elissa Flynn-Poppey (BBO # 647189)
                                                   MINTZ, LEVIN, COHN, FERRIS,
                                                   GLOVSKY AND POPEO, P.C.
                                                   One Financial Center
                                                   Boston, MA 02111
                                                   617.542.6000 (telephone)
                                                   617.542.2241 (fax)
                                                   Eflynn-poppey@mintz.com

Dated: November 20, 2020




                                               1
          Case 1:20-cv-12090-DPW Document 9 Filed 11/20/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on the date of
electronic filing.

                                              /s/ Elissa Flynn-Poppey
                                              Elissa Flynn-Poppey




                                                 2
